STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is entered into this 28th day of June 2010 (“Effective Date”) by and between Desert Vista Capital LLC ("Desert Vista"), with a mailing address of 2300 W. Sahara, #800, Las Vegas, NV 89102, and Green Endeavors, Ltd. ("GEL"), a Delaware corporation with principal offices located at 59 West 100 South, Second Floor, Salt Lake City, Utah 84101. WHEREAS, Desert Vista desires to acquire from GEL Thirty Three Thousand Three Hundred Thirty Four (33,334) shares of the Series B Preferred stock of GEL (“Green Shares”); WHEREAS, GEL desires to receive Fifty Thousand dollars ($50,000) in exchange for the transfer of the Green Shares to Desert Vista; NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Exchange.
